FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 20, 2022

                           Nos. 04-22-00199-CR, 04-22-00200-CR
                           04-22-00201-CR, 04-22-00202-CR


                                  Roman Dexter SOTO,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                         Trial Court Nos. 7817, 7818, 7819, 7820
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion to Extend Time to File Brief is hereby GRANTED. The
Appellant’s Brief is due August 18, 2022. No further extensions absent extenuating
circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court